Robe DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Preliminary Amendment filed on December 10, 2021, has been received and entered.




Claim Disposition

3.	Claims 1-33 and 40 have been cancelled. Claims 34-39 are pending and are under examination. 





Specification

4.	The specification is objected to because of the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: " A Thrombin Delivery Applicator".
The specification is objected to because the priority information needs to be updated on page 1, note that US Application No. 16/166,510 is now US Patent No. 11,229,688. 
Appropriate correction is required.




Information Disclosure Statement

5.	The Information Disclosure Statement filed on July 20, 2021, has been received and entered. The 1449 form has been considered and a copy is attached herein. 





Drawings

6.	The Drawings filed on December 10, 2021, are accepted by the examiner.



Claim Objection

7.	Claims 34-39 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 34 is amended to read, “…with the antisense oligonucleotide, thrombin activity is increased…”. See also claim 37 with similar language.
For clarity it is suggested that claims 34 and 38 are amended to delete “capable of being’’ to recite, “…are in fluid communication…”. In addition, it is suggested that the phrase “so that” is deleted, (i.e. …in fluid communication to increase thrombin activity…”).  The dependent claims hereto are also included.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a delivery applicator comprising a barrel and a vessel, however, the claims do not set forth what the delivery applicator is per se, for example is the delivery applicator a syringe. What applicator is the barrel and vessel attached to and what solid phase is the antisense bound to. The claimed invention is overly broad and not adequately described. The instant specification (paragraphs [0059-0064]), provides the same information found in the claims and does not have any drawings of the delivery applicator, therefore, an ordinary skilled worker does not have a glimpse of what the delivery device/apparatus is, based on the lack of adequate written description. The claimed invention is described with several bar graphs representing for example thrombin inhibition, however, the specification does not provide any figures or drawings representing the applicator demonstrating its parts (barrel and vessel) or the fluid communication and sold phase which could read on a powder or bead. The claimed invention encompasses a large genus of applicators and solid phase materials.
The claimed invention as a whole is directed to a large genus and the claims are not commensurate in scope with the disclosure in the specification. The instant specification fails to provide adequate description for the large genus encompassed in the claims. Thus, it can be concluded that the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus. The claimed invention encompasses the administration of insulin as set forth in the instant specification, however, is not limited to that embodiment.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed structure of the encompassed genus of devices, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




9.	Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34, 38 and the dependent claims hereto are indefinite because the claims are ambiguous because a delivery applicator with a barrel could be syringe or caulk applicator which has a barrel and a vessel, thus clarification is needed.


Conclusion

10.	No claims are presently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652